Case 4:18-cr-40026-SOH Document 99 _ Filed 03/31/21 Page 1 of 2 PagelD #: 368

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA )
)
Vv. ) CRIMINAL NO. 4:18CR40026-002
)
CURTIS J. TROXTLE )

FINAL ORDER OF FORFEITURE

On January 23, 2020, the Court entered a Preliminary Order of Forfeiture in this case in
accordance with Fed.R.Crim. P. 32.2(b). (Doc. 61). In the Preliminary Order of Forfeiture, an I'N
Herstal 5.7 x 28 millimeter semi-automatic pistol, bearing serial number 386303324 and any
ammunition was forfeited to the United States pursuant to Title 18 U.S.C. § 924(d) and Title 28
U.S.C. § 2461(c).

The United States was required to publish notice of this Order pursuant to Fed.R.Crim. P.
32.2(b)(6) and Title 18 U.S.C. § 982(b)(1), incorporating by reference Title 21 U.S.C. § 853(n)(1).
On February 24, 2020, an attorney for the United States filed a Notice of Proof of Publication,
showing that for 30 days, notice of the Court’s Preliminary Order of Forfeiture was advertised on
www.forfeiture.gov. Deadline for filing claims was March 25, 2020. No third party claims have
been filed.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

Page 1 of 2
Case 4:18-cr-40026-SOH Document 99 _ Filed 03/31/21 Page 2 of 2 PagelD #: 369

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:
1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.
R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on January 23, 2020 shall

become final at this time.

IT IS SO ORDERED this ayia of “Maackh 2 _, 2020.

 

HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE

Page 2 of 2
